DETAILED ACTION
This Office Action is in response to the application filed on January 25, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 5,573,979) in view of Yoon (US 8,274,779).
With respect to claim 1, Tsu discloses (Fig 1) most aspects of the present invention including an integrated capacitor comprising:
a semiconductor surface on a substrate (30); 
a bottom plate (42) above and electrically isolated from said semiconductor surface
a dielectric feature (44) comprising at least one silicon compound material layer having a sloped dielectric sidewall portion on said bottom plate 
a top plate (46) on a top of said dielectric feature
However, Tsu does not teach a discontinuous dielectric layer that at least partially fills pits on a surface of said sloped dielectric sidewall portion, said discontinuous dielectric layer having an interface with said sloped dielectric sidewall portion.
On the other hand, Yoon teaches (Fig 5E-5G) an integrated capacitor comprising a bottom plate (11), a dielectric feature (12) having a sloped dielectric sidewall portion, a discontinuous dielectric layer (13) that at least partially fills pits on a surface of said sloped dielectric sidewall portion, said discontinuous dielectric layer having an interface with said sloped dielectric sidewall portion (column 3 lines 36-46). Yoon teaches doing so to seal and smooth an uneven portion of the dielectric feature which may be generated during manufacturing of the dielectric feature (column 3 lines 44-45 & 60-63).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a discontinuous dielectric layer that at least partially fills pits on a surface of said sloped dielectric sidewall portion, said discontinuous dielectric layer having an interface with said sloped dielectric sidewall portion in the device of Tsu  to seal and smooth an uneven portion of the dielectric feature which may be generated during manufacturing of the dielectric feature.
With respect to claim 6, Tsu discloses (Fig 1) wherein said sloped dielectric sidewall portion is at an angle between 10 and 40 degrees relative to a top of said semiconductor surface (column 6 lines 25-27).
Regarding claim 6, Differences in the angles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the angles and similar angles are known in the art (see e.g. Tsu), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed angles or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 7, Yoon teaches (Fig 5E-5G) wherein a thickness of said dielectric feature is from 5 µm to 30 µm thick.
Regarding claim 7, Differences in the thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses and similar thicknesses are known in the art (see e.g. Yoon), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tsu.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 8, Tsu discloses (Fig 1) wherein said integrated capacitor is part of an integrated circuit (IC) formed on said semiconductor surface.
With respect to claim 9, Yoon teaches (Fig 3) wherein said IC includes a plurality of said integrated capacitors.
With respect to claim 10, Yoon teaches (Fig 3) wherein said IC comprises at least one of a transmitter and a receiver.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 5,573,979) in view of Yoon (US 8,274,779) and in further view of Malhotra (US 2013/0328168).
With respect to claim 2, Tsu discloses (Fig 1) most aspects of the present invention. However, Tsu does not teach wherein said dielectric feature is a stack of layers comprising primarily by thickness silicon oxide.
On the other hand, Malhotra teaches (Fig 4) an integrated capacitor comprising a bottom plate (402) and top plate (408), and a dielectric feature (404/406) on said bottom plate, wherein said dielectric feature is a stack of layers comprising primarily by thickness silicon oxide (par 51). Malhotra teaches doing so to form a sufficiently thin first dielectric material generally having a wide band gap, and therefore, a lower k-value and a second dielectric material which is sufficiently thick and generally have a narrow band gap, and therefore, a higher k-value which contributes to the low EOT behavior of the capacitor stack (par 51).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein said dielectric feature is a stack of layers comprising primarily by thickness silicon oxide in the device of Tsu to form a sufficiently thin first dielectric material generally having a wide band gap, and therefore, a lower k-value and a second dielectric material which is sufficiently thick and generally have a narrow band gap, and therefore, a higher k-value which contributes to the low EOT behavior of the capacitor stack.
With respect to claim 3, Malhotra teaches (Fig 4) wherein said dielectric feature further comprises at least one other layer of dielectric material between said silicon compound material layer and said top plate that comprises at least one of silicon nitride and silicon oxynitride (par 51).
With respect to claim 4, Yoon teaches (Fig 5E-5G) wherein said silicon compound material layer and said discontinuous dielectric layer comprise different materials  (column 7 lines 4-17).
With respect to claim 5, Yoon teaches (Fig 5E-5G) wherein said silicon compound material layer and said discontinuous dielectric layer comprise different materials  (column 7 lines 4-17). Furthermore, Malhotra teaches (Fig 4) wherein a dielectric stack comprising a first silicon oxide material and a second silicon oxide material. Motivation to combine references provided above.
Allowable Subject Matter
Claims 11-20 allowed. The prior art of record does not show the limitation reciting “a plurality of noncontiguous dielectric portions, each dielectric portion at least partially filling a corresponding one of the pits in the sloped sidewall portion .”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


<Remainder of page intentionally left blank>


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814